EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Anne Sabourin on January 11th, 2022.
The application has been amended as follows: 

Claim 1. (currently amended) A machining swarf removing apparatus configured to remove machining swarf by a brush, the machining swarf being generated when a workpiece is machined and being adhered to an inner wall of a recovery box having an opening on an upper surface thereof and extending in a first direction, the recovery box opening having an upper width and a lower width, the upper width being less than a lower width, the machining swarf removing apparatus comprising: 
a pivoting brush pivotable about an axial direction parallel to a lifting and lowering direction of the brush, 
wherein movement in the lifting and lowering direction lifts and lowers the brush between a storage position where the brush is stored in the recovery box and a retracted position where the brush is retracted above the recovery box; and 
a rotating unit configured to pivot the brush about an axial direction parallel to a lifting and lowering direction of the brush; 
wherein 
the brush is formed such that a width of the brush orthogonal to a lifting and lowering direction is less than a length of the brush parallel to the lifting and lowering direction;

and the length of the brush is greater than the lower width of the recovery box opening; and
wherein when the brush removes machining swarf, the brush moves from the retracted position to the storage position in a reference state in which the width of the brush is oriented in a second direction orthogonal to the first direction, and then the brush enters a removal-ready state in which the length of the brush is oriented in the second direction; and in the removal-ready state, the brush in the storage position moves in the first direction.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3 had been indicated in a previous action as containing allowable subject matter rejected under 35 U.S.C. § 112. The amendments filed January 11th, 2022 overcome those rejections. No art that would anticipate or render the claims obvious has been identified in additional searching. Consequently, independent claim 1 and claims 2-3 which depend from it are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 5668679 and JP H11270216, each teaching relevant aspects of scrapers or brushes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723